Case 20-40242-JMM         Doc 76     Filed 03/31/21 Entered 03/31/21 11:38:27               Desc Main
                                    Document     Page 1 of 19



                         UNITED STATES BANKRUPTCY COURT

                               FOR THE DISTRICT OF IDAHO


In re:
                                                        Bankruptcy Case
MATTHEW CRAIG HAWKINS,                                  No. 20-40242-JMM

                                                                                Debtor.


                               MEMORANDUM OF DECISION


Appearances:

         Ryan Farnsworth, AVERY LAW, Idaho Falls, Idaho, attorney for Debtor.

         Heidi Buck Morrison, RACINE OLSON, PLLP, Pocatello, Idaho, attorney for
         Trustee.

                                            Introduction

         In this chapter 7 1 case, the assigned trustee, Gary L. Rainsdon (“Trustee”), filed an

objection to exemptions claimed by the debtor, Matthew Craig Hawkins (“Debtor”). Dkt.

No. 24. Debtor responded to the objection, Dkt. No. 31, but subsequently amended his

schedules, Dkt. No. 45, after which Trustee again objected to Debtor’s claimed

exemptions, Dkt. No. 51.




1
 Unless otherwise indicated, all chapter and section references are to the Bankruptcy Code, 11 U.S.C.
§§ 101-1532, all rule references are to the Federal Rules of Bankruptcy Procedure, Rules 1001-9037, and
all “Civil Rule” references are to the Federal Rules of Civil Procedure.
MEMORANDUM OF DECISION ̶ 1
Case 20-40242-JMM           Doc 76     Filed 03/31/21 Entered 03/31/21 11:38:27                  Desc Main
                                      Document     Page 2 of 19



        The matter was set for hearing and continued several times. On December 7,

2020, the parties agreed to continue the hearing one additional time, and in lieu of

holding an evidentiary hearing, arranged to submit the matter on stipulated facts, exhibits,

and written argument. Dkt. No. 65. The stipulated facts and exhibits were filed on

December 23, 2020, Dkt. No. 67, and a redacted version was filed on January 8, 2021,

Dkt. No. 71. The Trustee filed a brief in support of his objection, but the Debtor did not

brief the issues. Dkt. No. 68.

        The Court heard oral argument on January 19, 2021, and thereafter deemed the

objection under advisement. After considering the briefing, oral argument, evidence, and

stipulated facts presented, as well as the applicable law, the Court issues the following

decision resolving the objection. Fed. R. Bankr. P. 7052; 9014.

                                                  Facts 2

        Debtor filed a bankruptcy petition on March 19, 2020. Dkt. No. 71 at ¶ 1. On the

petition date, Debtor was married to Anna May Hawkins, and had been for seven years

prior to the petition date. Id. at ¶ 2. There were no prenuptial agreements in place, and

all of Debtor’s assets on the petition date were community property. Id. at ¶¶ 3–4. Ms.

Hawkins and Debtor filed separate bankruptcy petitions, with Debtor filing his first, and




2
 The source of these facts are the stipulated facts submitted by the parties as well as a review of the
Court’s docket.
MEMORANDUM OF DECISION ̶ 2
Case 20-40242-JMM           Doc 76    Filed 03/31/21 Entered 03/31/21 11:38:27           Desc Main
                                     Document     Page 3 of 19



as such, the community property is included within Debtor’s bankruptcy estate. 3 Id. at ¶

5.

          On his schedules, Debtor listed five bank accounts and claimed a percentage of the

funds in them exempt, to which Trustee objected on the grounds that he had not yet

verified the amount of funds in the accounts, nor that they are properly exempt. Dkt.

Nos. 1; 24. Debtor filed a response to the objection arguing that when filing the petition,

it is difficult to pinpoint the exact amount of funds in the accounts due to automatic

payments and outstanding checks. Dkt. No. 31.

          Subsequently, on September 8, 2020, Debtor amended his schedules to identify the

following deposit accounts and to claim a portion of the funds in them exempt, as

follows:

    Institution        Account Type       Account No.      Amount           Exemption Claimed
    US Bank            checking           3251             $ 2,020.31       75% – I.C. § 11-207
    US Bank            savings            7179             $ 1,263.40       75% – I.C. § 11-207
    First Federal      checking           5924             $ 730.66         75% – I.C. § 11-207
    First Federal      Savings            8888             $ 1,008.59       75% – I.C. § 11-207

Dkt. Nos. 45; 71 at ¶ 6. Those balances total $5,022.96, seventy-five percent of which is

$3,767.22. Id.

          In their stipulated facts, the parties agreed that the bank statements showed certain

deposits were made to specific accounts prior to the bankruptcy filing. Dkt. No. 71 at




3
    Ms. Hawkins’ bankruptcy filing is styled In re Hawkins, 20-40243-JMM.

MEMORANDUM OF DECISION ̶ 3
Case 20-40242-JMM           Doc 76    Filed 03/31/21 Entered 03/31/21 11:38:27    Desc Main
                                     Document     Page 4 of 19



¶¶ 10; 12; 14; and 16. Additionally, by stipulation, the parties also agreed to the

admission of Exhibit 100, which are copies of the bank statements themselves. Dkt. No.

71 at ¶ 9. In comparing the stipulated facts with Exhibit 100, the Court noted two

discrepancies. First, in Account No. 3251, the parties stipulated to deposits on March 4,

2020 and March 12, 2020, but nothing in between. However, Exhibit 100 shows an

electronic deposit of $1,706.60 from “DFAS-IN IND, IN. ARMY RC” on March 11,

2020, as well as a second deposit on that day totaling $2,844 from “IRS TREAS 310

TAX REF.” Neither of these deposits are included in the parties’ stipulated facts, but

because the bank statements are also part of the record, the Court will consider those

deposits in its analysis.

       Second, the parties stipulated to deposits and withdrawals beginning at various

dates prior to the bankruptcy petition filing date. The Court is unclear about why

particular beginning dates were chosen, but in some cases, the Court will consider

deposits and withdrawals occurring prior in time to those stipulated to by the parties, as

described more fully below.

       Upon filing the bankruptcy petition, Debtor claimed seventy-five percent of the

funds in each of the accounts exempt as wages under Idaho Code § 11-207, to which

Trustee objected.

                                     Analysis and Disposition

       In bankruptcy, a debtor may exempt certain property, thereby shielding it from

liquidation by the chapter 7 trustee. In re Cerchione, 398 B.R. 699, 703 (Bankr. D. Idaho

MEMORANDUM OF DECISION ̶ 4
Case 20-40242-JMM      Doc 76    Filed 03/31/21 Entered 03/31/21 11:38:27        Desc Main
                                Document     Page 5 of 19



2009), aff’d, 398 B.R. 699 (9th Cir. BAP 2009). In Idaho, debtors are largely restricted

to claiming exemptions provided for under state law. Idaho Code § 11-609. Debtor did

so here, when he claimed the funds in the deposit accounts exempt under Idaho Code

§ 11-207.

       As the objecting party, Trustee has the burden of proving the claim of exemption

is not proper. Rule 4003(c); In re Mathews, 565 B.R. 662, 669 (Bankr. D. Idaho 2017)

(citing Carter v. Anderson (In re Carter), 182 F.3d 1027, 1029 n.3 (9th Cir. 1999)); In re

Cerchione, 398 B.R. at 703. If the trustee offers sufficient evidence to rebut the prima

facie validity of the exemption, the burden then shifts to debtor to demonstrate the

claimed exemption is proper. In re Haworth, 604 B.R. 394, 396 (Bankr. D. Idaho 2019)

(citing In re Hall, 464 B.R. 896, 903 (Bankr. D. Idaho 2012)). Exemption statutes are to

be liberally construed in favor of the debtor. In re Moore, 349 B.R. 44, 46 (Bankr. D.

Idaho 2005); In re Steinmetz, 261 B.R. 32, 33 (Bankr. D. Idaho 2001). The validity of

the exemption is determined as of the petition date. § 522(b)(3)(A); Culver, LLC v. Chiu

(In re Chiu), 266 B.R. 743, 751 (9th Cir. BAP 2001).

       Debtor claimed seventy-five percent of the funds in of each of the four bank

accounts exempt under Idaho Code § 11-207, which provides in relevant part:

       (1) Except as provided in subsection (2) of this section, the maximum
       amount of the aggregate disposable earnings of an individual for any work
       week which is subjected to garnishment shall not exceed (a) twenty-five per
       cent (25%) of his disposable earnings for that week, or (b) the amount by
       which his disposable earnings for that week exceed thirty (30) times the
       federal minimum hourly wage prescribed by 29 U.S.C.A. 206(a)(1) in
       effect at the time the earnings are payable, whichever is less.

MEMORANDUM OF DECISION ̶ 5
Case 20-40242-JMM      Doc 76    Filed 03/31/21 Entered 03/31/21 11:38:27          Desc Main
                                Document     Page 6 of 19




Idaho Code § 11-207(1). The Idaho Code also provides certain helpful statutory

definitions:

       1. “Earnings” means compensation paid or payable for personal services,
       whether denominated as wages, salary, commission, bonus, or otherwise,
       and includes periodic payments pursuant to a pension or retirement
       program.

       2. “Disposable earnings” means that part of the earnings of any individual
       remaining after the deduction from those earnings of any amounts required
       by law to be withheld.

       3. “Garnishment” means any legal or equitable procedure through which
       the earnings of any individual are required to be withheld for payment of
       any debt.

Idaho Code § 11-206.

       If Debtor can trace the funds on deposit in his accounts on the date he filed his

bankruptcy petition back to “wages,” then seventy-five percent of those funds will be

exempt. In re Merrill, 431 B.R. 239, 244 (Bankr. D. Idaho 2009) (citing In re Colling,

03.1 I.B.C.R. 58, 60 (Bankr. D. Idaho 2003)) (“Idaho courts would allow an exemption in

wages even where those earnings have been paid to the debtor and deposited in a bank

account, so long as the debtor is able to trace the source of the exempt funds back to her

wages.”).




MEMORANDUM OF DECISION ̶ 6
Case 20-40242-JMM            Doc 76    Filed 03/31/21 Entered 03/31/21 11:38:27              Desc Main
                                      Document     Page 7 of 19



           In the weeks prior to the March 19, 2020 bankruptcy filing, the stipulated evidence

before the Court indicates that the following deposits were made in each account: 4

    Acct #    Date       Amount          Deposit Source                                Account
                                                                                       Balance
    3251      2/27/21    $     50.00     Overdraft Protection Transfer from            $   44.71
                                         Acct 7179
    3251      2/28/20    $1,552.19       TWIN FALLS CNTY PAYROLL                       $ 1,443.84
    3251      3/04/20    $1,400.28       Mobile Check Deposit                          $ 1,873.06
    3251      3/11/20    $1,706.60       DFAS-IN, IN ARMY RC
    3251      3/11/20    $2,844.00       IRS TREAS TAX REF                             $   542.52
    3251      3/12/20    $ 152.50        FED PAYMNT                                    $   562.67
    3251      3/13/20    $ 324.66        DFAS-IN, IN ARMY RC                           $   806.50
    3251      3/17/20    $ 100.00        Mobile Transfer from Acct 7179
    3251      3/17/20    $ 500.00        Mobile Transfer from Acct 7179                $   825.95
    3251      3/18/20    $ 930.32        DFAS-IN, IN ARMY RC
    3251      3/18/20    $ 1,000.00      Mobile Transfer from Acct 7179
    3251      3/18/20    $ 2,000.00      Mobile Transfer from Acct 7179                $ 2,020.31

    Acct #    Date       Amount          Deposit Source                                Account
                                                                                       Balance
    7179      3/02/20    $    75.00      START Scheduled Transfer                      $   75.00
    7179      3/04/20    $ 1,389.40      Mobile Check Deposit
    7179      3/04/20    $ 4,000.00      ATM Deposit
    7179      3/11/20    $ 1,040.00      Transfer from Acct 3251
    7179      3/11/20    $ 1,700.00      Transfer from Acct 3251                       $ 4,863.40
    7179      3/19/20                                                                  $ 1,263.40

    Acct #    Date       Amount          Deposit Source                                Account
                                                                                       Balance
    5924      2/11/20    $    400.00     SOPHIE DEPOSIT
    5924      2/12/20    $    100.00     Mobile Transfer from Acct 8888
    5924      2/12/20    $    250.00     Mobile Transfer from Acct 8888
    5924      2/12/20    $    600.00     Mobile Transfer from Acct 8888
    5924      2/13/20    $    100.00     Mobile Transfer from Acct 8888


4
 The Court did not include three “Reversed Fee” deposits in the amount of $2.50 each in Account No.
3251, as the bank statements indicate those are bank adjustments to negate fees charged by out of network
ATMs. The same is true for a $60.00 “Refund Excess Trans Item Charges” in Account # 8888.
MEMORANDUM OF DECISION ̶ 7
Case 20-40242-JMM            Doc 76    Filed 03/31/21 Entered 03/31/21 11:38:27                 Desc Main
                                      Document     Page 8 of 19



    5924      2/14/20      $ 1,213.02     Twin Falls Cnty Payroll                          $ 1,119.76
    5924      2/18/20      $ 500.00       Mobile Transfer from Acct 8888
    5924      2/18/20      $ 999.99       Mobile Transfer from Acct 8888                   $ 659.70
    5924      2/28/20      $ 1,213.02     Twin Falls Cnty Payroll                          $ 1,220.18
    5924      3/02/20      $ 200.00       Mobile Transfer from Acct 8888                   $ 1,025.90
    5924      3/05/20      $ 1,800.00     Transfer from DD 0493                            $ 1,844.58
    5924      3/13/20      $ 1,213.02     Twin Falls Cnty Payroll                          $ 2,121.72
    5924      3/18/20      $ 800.00       Mobile Transfer from Acct 8888                   $ 1,229.60

    Acct #    Date         Amount         Deposit Source                                   Account
                                                                                           Balance
    8888      2/04/20      $ 1,000.00     Mobile Deposit                                   $ 1,900.08
    8888      2/12/20      $ 1,600.00     Mobile Deposit                                   $ 1,600.08
    8888      2/19/20      $ 218.50       Mobile Deposit                                   $      .09
    8888      3/11/20      $ 1,790.00     Deposit                                          $ 1,808.59
    8888      3/19/20                                                                      $ 1,008.58

           As noted above, the parties stipulated to the facts and the admission of Exhibit

100. There were no other exhibits admitted, nor were any affidavits or declarations filed.

Indeed, there were no stipulations regarding whether any of the deposits were wages.

The schedules reveal, however, that Debtor works for the Idaho State Army National

Guard, and Ms. Hawkins is employed by Twin Falls County. 5 As such, of the foregoing

deposits, the Court can comfortably conclude these are directly traceable to wages:

    Institution      Acct #      Dep. Date      Amount         Source
    US Bank          3251        2/14/20        $1,530.63      TWIN FALLS CNTY PAYROLL
    US Bank          3251        2/21/20        $ 598.41       DFAS-IN, IN ARMY RC
    US Bank          3251        2/28/20        $1,552.19      TWIN FALLS CNTY PAYROLL
    US Bank          3251        3/11/20        $1,706.60      DFAS-IN, IN ARMY RC
    US Bank          3251        3/13/20        $ 324.66       DFAS-IN, IN ARMY RC
    US Bank          3251        3/18/20        $ 930.32       DFAS-IN, IN ARMY RC



5
    See Dkt. No. 1 at schedule I; In re Hawkins, 20-40243-JMM, Dkt. No. 1 at schedule I.

MEMORANDUM OF DECISION ̶ 8
Case 20-40242-JMM            Doc 76    Filed 03/31/21 Entered 03/31/21 11:38:27             Desc Main
                                      Document     Page 9 of 19



    Institution      Acct #      Dep. Date      Amount         Source
    First Federal    5924        2/14/20        $ 1,213.02     Twin Falls Cnty Payroll
    First Federal    5924        2/28/20        $ 1,213.02     Twin Falls Cnty Payroll
    First Federal    5924        3/13/20        $ 1,213.02     Twin Falls Cnty Payroll

          The Court can make no such finding with the remaining deposits, with the

exception of some transfers to and from Account No. 7179, as will be discussed more

fully below. While the case law interpreting the relevant exemption statutes does not

require “absolute” tracing, in order for the funds to be exempt, the Court must still find

the funds in the accounts can be “reasonably traced” to wages. In re Matsuura, No. 13-

40226-JDP, 2013 WL 6577389, at *4 (Bankr. D. Idaho Dec. 16, 2013) (citing Hooper v.

State, 127 Idaho 945, 950, 908 P.2d 1252, 1257 (Ct. App. 1995)). In this case, Trustee

placed sufficient evidence before the Court to rebut the prima facie validity of the

exemption, which then shifts the burden to Debtor to demonstrate the claimed

exemptions are proper. Regrettably, in opposing the trustee’s objection to the claim of

exemption, Debtor’s counsel simply argued that Debtor’s and Ms. Hawkins’ only source

of funds were their wages, and thus by implication, the accounts contained only wages. 6



6
    Debtor’s complete brief opposing Trustee’s objection provides:

(1) Trustee broadly asserts all bank accounts are not “traceable” to wages.

          RESPONSE - Debtor and his wife have no income other than “earnings” which qualify for I.C.
11-207.

        This matter was brought before the Court in a previous Court telephonic Hearing and Trustee’s
counsel advised he simply didn’t have copies of the bank statements to verify the source of earnings.

        Debtor contends the statements had been previously supplied to trustee, but on October 16, 2020
a copy again was sent to both Trustee Rainsdon and his Counsel Dan Green.
MEMORANDUM OF DECISION ̶ 9
Case 20-40242-JMM           Doc 76      Filed 03/31/21 Entered 03/31/21 11:38:27                   Desc Main
                                      Document      Page 10 of 19



        Such a self-serving statement is not evidence. Not only was it not in affidavit or

declaration form, but counsel is not in a position to testify to such matters. See Hooper v.

State, 127 Idaho at 950, 908 P.2d at 1252. Moreover, Debtor elicited no other evidence

to rebut the Trustee’s objection. No pay stubs or copies of paychecks were introduced

into evidence. Indeed, the record is completely devoid of evidence regarding the source

of those funds. While the Court can reliably deduce those deposits which are attributable

to payroll direct deposits because the name of the employers are clearly indicated on

Exhibit 100, the record permits no such conclusions about the remaining deposits.

        Turning once again to the deposits the Court concludes are traceable to wages, the

Court must now determine whether those deposits remained in the accounts on petition

day. The fact that those wages have been commingled with other, non-exempt funds,

does not automatically affect their character as wages. Rather, the Idaho Legislature

directs the Court to apply “first in, first out accounting principles” to identify exempt

funds. Idaho Code § 11-713(4). 7 The term “first in, first out” is defined as “[a]n

accounting method that assumes that goods are sold in the order in which they were

purchased — that is, the oldest items are sold first.” First-In, First-Out, BLACK’S LAW




        Debtor thus considered the matter resolved, but hereby responds as Trustee has requested by
email this day a more formal response.

Dkt. No. 59.
7
 Idaho statutes reference the “first in, first out” method in several statutes, but nowhere is it defined.
Idaho Code §§ 11-713; 28-4-210; 28-4-635; 45-501; and 67-8210.

MEMORANDUM OF DECISION ̶ 10
Case 20-40242-JMM        Doc 76     Filed 03/31/21 Entered 03/31/21 11:38:27     Desc Main
                                  Document      Page 11 of 19



DICTIONARY (9th ed. 2009). In terms of financial deposits, a court applying this method

considers whether, after depositing exempt funds, the debtor withdrew funds exceeding

the exempt amounts. See NCNB Fin. Servs., Inc. v. Shumate, 829 F. Supp. 178 (D. W.D.

Va. 1993). The Court will consider each of the accounts individually.

Account No. 8888

          This account evidences a number of mobile deposits during the relevant period:

 Acct #      Date       Amount       Deposit Source                         Account
                                                                            Balance
 8888        2/04/20    $1,000.00    Mobile Deposit                         $1,900.08
 8888        2/12/20    $1,600.00    Mobile Deposit                         $1,600.08
 8888        2/19/20    $ 218.50     Mobile Deposit                         $     .09
 8888        3/11/20     1,790.00    Deposit                                $1,808.59
 8888        3/19/20                                                        $1,008.58

          Wholly lacking is any evidence regarding the source of those deposits. Because

the burden has shifted to the Debtor to prove the funds in Account No. 8888 are wages,

the Court finds the proof fails, and concludes they are not properly exemptible as wages.

Trustee’s objection will be sustained with regard to the $1,008.59 balance in this account

when the petition was filed.

Account No. 5924

          According to Exhibit 100, Account No. 5924 demonstrates the following deposits

and withdrawals were made to this account in the weeks leading up to the bankruptcy

filing:




MEMORANDUM OF DECISION ̶ 11
Case 20-40242-JMM           Doc 76     Filed 03/31/21 Entered 03/31/21 11:38:27                 Desc Main
                                     Document      Page 12 of 19



    Date        Amount       Source     Expenditures 8 Account             Remaining   Remaining
                                                       Balance             Non-Payroll Payroll
    2/12/20     $ 250.00     Other
    2/12/20 9   $ 600.00     Other                          $1,104.93      $1,104.93        $    0.00
    2/13/20     $ 100.00     Other      $ 912.00            $ 292.93       $ 292.93         $    0.00
    2/14/20     $1,213.02    Payroll    $ 386.19            $1,119.76      $    0.00        $1,119.76
    2/18/20     $ 500.00     Other                          $1,619.76      $ 500.00         $1,119.76
    2/18/20     $ 999.99     Other      $1,960.05           $ 659.70       $ 659.70         $    0.00
    2/28/20     $1,213.02    Payroll    $ 652.54            $1,220.18      $    7.16        $1,213.02
    3/02/20     $ 200.00     Other      $ 394.28            $1,025.90      $ 200.00         $ 825.90
    3/05/20     $1,800.00    Other      $ 981.32            $1,844.58      $1,844.58        $    0.00
    3/13/20     $1,213.02    Payroll    $ 935.88            $2,121.72      $ 908.70         $1,213.02
    3/18/20     $ 800.00     Other      $1,692.12           $1,229.60      $ 800.00         $ 429.60
    3/19/20                             $ 498.84            $ 730.76       $ 730.76         $    0.00

           By the Court’s calculations, on the date the petition was filed, Account No. 5924

held $730.76 that were not traceable to wages. Accordingly, Trustee’s objection to

Debtor’s claim of exemption in Account No. 5924 will be sustained.



Account No. 3251

           The bank statements in Exhibit 100 indicate the following deposits and

expenditures for Account No. 3251:




8
  The Court calculated the “expenditures” by using the daily balance summary at the end of each bank
statement. Simply put, the Court took the ending balance on a given date, added in any deposits made,
and then subtracted the ending balance on the next date to calculate the expenditures during that period.
For example, in Account No. 5924, on February 12, 2020, the ending balance was $1,104.93. The
following day there was a $100 deposit, and the ending balance was $292.93, indicating expenditures in
the amount of $912 ($1,104.93 + $100 = $1,204.93 - $292.93 = $912).
9
  When multiple transactions occur on the same date, the Court inputted them in the order they are
reflected on the bank statements and calculated the expenditures at the end of the date, according to the
daily balance listed on the bank statement.
MEMORANDUM OF DECISION ̶ 12
Case 20-40242-JMM        Doc 76     Filed 03/31/21 Entered 03/31/21 11:38:27           Desc Main
                                  Document      Page 13 of 19



 Date       Amount      Source Expenditures Account                 Remaining       Remaining
                                            Balance                 Non-Payroll     Payroll
 2/27/21    $ 50.00     Other               $ 44.71                 $ 44.71         $    0.00
 2/28/20    $1,552.19   Payroll $ 153.06    $1,443.84               $    0.00       $1,443.84
 3/04/20    $1,400.28   Other $ 971.06      $1,873.06               $1,400.28       $ 472.78
 3/11/20    $1,706.60   Payroll             $3,579.66               $1,400.28       $2,179.38
 3/11/20    $2,844.00   Other $5,881.14     $ 542.52                $ 542.52        $    0.00
 3/12/20    $ 152.50    Other $ 132.35      $ 562.67                $ 562.67        $    0.00
 3/13/20    $ 324.66    Payroll $ 80.83     $ 806.50                $ 481.84        $ 324.66
 3/17/20    $ 100.00* Other                                                         $ 324.66
 3/17/20    $ 500.00* Other $ 580.55        $ 825.95                $ 600.00        $ 225.95
 3/18/20    $ 930.32    Payroll             $1,756.27               $ 600.00        $1,156.27
 3/18/20    $ 1,000.00* Other                                       $1,600.00       $1,156.27
 3/18/20    $ 2,000.00* Other $2,735.96     $2,020.31               $2,020.31       $    0.00

* designates transactions that will be revisited following a discussion of Account No. 7179.

        Under the first in, first out accounting method, it is clear that all of the payroll

deposits were spent prior to the March 19, 2020 bankruptcy filing, leaving no wages left

to exempt in this account. Therefore, as to this account, Trustee’s objection is sustained

as to the $2,020.31 balance in this account on the date the petition was filed.

Account No. 7179

        Account No. 7179 evidences both deposits from unknown sources as well as

transfers from Account No. 3251, an account where wages had been deposited.

Acct # Date    Amount                       Deposit Source               Account Balance
7179   2/03/20 $ 75.00                      Other                        $ 75.00
7179   2/27/20 -$ 50.00                     Other                        $ 25.00
7179   3/02/20 $ 75.00                      Other                        $ 100.00
7179   3/04/20 $1,389.40                    Other                        $1,489.40
7179   3/04/20 $4,000.00                    Other                        $5,489.40
7179   3/10/20 -$3,366.00                   Other                        $2,123.40
7179   3/11/20 $1,040.00                    Transfer from # 3251         $3,163.40
7179   3/11/20 $1,700.00                    Transfer from #3251          $4,863.40
7179   3/17/20 -$ 100.00                    Transfer to Acct. 3251       $4,763.40
MEMORANDUM OF DECISION ̶ 13
Case 20-40242-JMM       Doc 76     Filed 03/31/21 Entered 03/31/21 11:38:27        Desc Main
                                 Document      Page 14 of 19



 Acct #      Date       Amount             Deposit Source             Account Balance
 7179        3/17/20    -$ 500.00          Transfer to Acct. 3251     $4,263.40
 7179        3/18/20    -$1,000.00         Transfer to Acct 3251      $3,263.40
 7179        3/18/20    -$2,000.00         Transfer to Acct 3251      $1,263.40
 7179        3/19/20                                                  $1,263.40

        It also appears that the transfers from Account No. 3251 were the last deposits

made before the bankruptcy filing. Accordingly, those deposits would be the last out. If

the transferred funds can be traced to wages in Account No. 3251, then they would

remain exemptible as wages in Account No. 7179.

        If the Court revisits the chart for Account No. 3251 for the relevant time period, it

is clear that on March 11, 2020, there were $2,179.38 in payroll deposits in the account.

 Date       Amount       Deposit     Expenditures Account        Remaining       Remaining
                         Source                   Balance        Non-Payroll     Payroll
 3/04/20    $1,400.28    Other       $ 971.06     $ 1,873.06     $ 1,400.28      $ 472.78
 3/11/20    $1,706.60    Payroll                  $ 3,579.66     $ 1,400.28      $ 2,179.38
 3/11/20    $2,844.00    Other       $ 5,881.14   $ 542.52       $ 542.52        $     0.00
 3/12/20    $ 152.50     Other       $ 132.35     $ 562.67       $ 562.67        $     0.00

        Between March 4th and March 11th, however, expenditures or withdrawals in the

amount of $ 5,881.14 were made. Of those “expenditures,” $1,040 and $1,700 were

actually transfers to Account No. 7179 on March 11, and that same day a “Customer

Withdrawal” in the amount of $1,790.60 was removed from the account. That leaves

$1,350.54 in withdrawals that were made prior to the transfers and customer withdrawal

on March 11. Under the first in, first out account methodology, those expenditures would

have been made using the $472.78 in payroll funds first, and then the $1,400.28 in non-

wage funds available in the account would have been utilized. This would leave $522.52

MEMORANDUM OF DECISION ̶ 14
Case 20-40242-JMM       Doc 76     Filed 03/31/21 Entered 03/31/21 11:38:27       Desc Main
                                 Document      Page 15 of 19



of the non-payroll funds remaining. Thereafter, the Debtor’s paycheck was deposited

into the account, meaning that $522.52 of the $1,040 transfer would have been made

from the non-payroll funds, and $517.48 of the transfer balance would have utilized the

funds from the payroll deposit that day. Of the $1,706.60 payroll deposit, after using

$517.48 to fund the $1,040 transfer, a total of $1,189.12 in payroll funds remained in

Account No. 3251 with which to fund the second transfer to Account No. 7179.

However, the second transfer to Account No. 7179 on March 11, 2020 was in the amount

of $1,700. As such, all $1,189.12 of the remaining payroll funds plus $510.88 of the

funds from the tax refund deposit of $2,844 made after the payroll deposit would have

been used to effect that transfer.

 Acct    Date       Amount           Source        Account     Remaining     Remaining
 #                                                 Balance     Non-Payroll   Payroll Funds
 7179    2/03/20     $ 75.00         Other         $ 75.00     $ 75.00       $    0.00
 7179    2/27/20    -$ 50.00         Other         $ 25.00     $ 25.00       $    0.00
 7179    3/02/20     $ 75.00         Other         $ 100.00    $ 100.00      $    0.00
 7179    3/04/20     $1,389.40       Other         $1,489.40   $1,489.40     $    0.00
 7179    3/04/20     $4,000.00       Other         $5,489.40   $5,489.40     $    0.00
 7179    3/10/20    -$3,366.00       Other         $2,123.40   $2,123.40     $    0.00
 7179    3/11/20     $1,040.00       Transfer      $3,163.40   $2,645.92     $ 517.48
                                     from #3251
 7179    3/11/20     $1,700.00       Transfer      $4,863.40 $3,156.80       $1,706.60
                                     from #3251
 7179    3/17/20    -$ 100.00        Transfer to   $4,763.40 $3,056.80       $1,706.60
                                     Acct. 3251
 7179    3/17/20    -$ 500.00        Transfer to   $4,263.40 $2,556.80       $1,706.60
                                     Acct. 3251
 7179    3/18/20    -$1,000.00       Transfer to   $3,263.40 $1,556.80       $1,706.60
                                     Acct 3251
 7179    3/18/20    -$2,000.00       Transfer to   $1,263.40 $ 510.88        $ 752.52
                                     Acct 3251
7179 3/19/20                                       $1,263.40 $ 510.88        $ 752.52
MEMORANDUM OF DECISION ̶ 15
Case 20-40242-JMM      Doc 76     Filed 03/31/21 Entered 03/31/21 11:38:27        Desc Main
                                Document      Page 16 of 19




       When Ms. Hawkins transferred money back from Account No. 7179 to Account

No. 3251, however, the first in, first out rule also applies. Because the account held

$2,123.40 prior to any transfers into the account that could have been wages, that sum

would have been utilized to fund the $100, $500, and $1,000 transfers back to Account

No. 3251, leaving $523.40 of those funds available to fund the $2,000 transfer back to

Account No. 3251. The Court is concerned about the $1,476.60 remainder of the

transfer.

       Recall, the first transfer from Account No. 3251 to Account No. 7179 was in the

amount of $1,040, which the Court determined consisted of $522.52 in non-payroll funds

and $517.48 in payroll funds. Thus, $522.52 in non-payroll funds will next be applied to

the $1,476.60 transfer, leaving $954.08 remaining. This will be entirely funded by the

$1,706.60 payroll deposit that was used to fund a portion of both the $1,040 and the

$1,700 transfers into Account No. 7176. As such, the Court concludes that $954.08 of

traceable wages were transferred back to Account No. 3251, while $752.52 in traceable

wages remained in Account No. 7179 after the transfers back to Account No. 3251.

Seventy-five percent of the $752.52 in traceable wages remaining in Account No. 7179

on petition day will be exempt, totaling $564.39. The Trustee will be entitled to $188.13

from this account, along with the $510.88 in non-payroll funds.




MEMORANDUM OF DECISION ̶ 16
Case 20-40242-JMM         Doc 76     Filed 03/31/21 Entered 03/31/21 11:38:27    Desc Main
                                   Document      Page 17 of 19



Account No. 3251, Revised

        This does not end the Court’s inquiry, however. Because the Court has

determined that $954.08 in traceable wages were transferred back to Account No. 3251

as part of the $2,000 transfer on March 18, 2020, the Court will reexamine the table for

Account No. 3251 to see if it changes the outcome. Recall, the table as previously

constructed looked this way:

 Date      Amount          Source Expenditures Account         Remaining        Remaining
                                               Balance         Non-Payroll      Payroll
 3/17/20   $ 100.00        Other                                                $ 324.66
 3/17/20   $ 500.00        Other $ 580.55      $ 825.95        $ 600.00         $ 225.95
 3/18/20   $ 930.32        Payroll             $1,756.27       $ 600.00         $1,156.27
 3/18/20   $ 1,000.00      Other                               $1,600.00        $1,156.27
 3/18/20   $ 2,000.00      Other $2,735.96     $2,020.31       $2,020.31        $    0.00

        We now know the $100, $500, and $1,000 deposits into Account No. 3251 were

entirely made with non-payroll funds under the first in, first out accounting method. As

such, the remaining payroll balance would not change. However, when the $2,000

transfer was made on March 18, 2020, the Court has concluded that $954.08 of that

transfer was made using traceable payroll deposits. Accordingly, the table should be

revised in this manner:

 Date      Amount          Source Expenditures Account         Remaining        Remaining
                                               Balance         Non-Payroll      Payroll
 3/17/20   $ 100.00        Other                                                $ 324.66
 3/17/20   $ 500.00        Other $ 580.55      $ 825.95        $ 600.00         $ 225.95
 3/18/20   $ 930.32        Payroll             $1,756.27       $ 600.00         $1,156.27
 3/18/20   $ 1,000.00      Other                               $1,600.00        $1,156.27
 3/18/20   $ 2,000.00      Other                               $2,645.92        $2,110.35


MEMORANDUM OF DECISION ̶ 17
Case 20-40242-JMM        Doc 76     Filed 03/31/21 Entered 03/31/21 11:38:27     Desc Main
                                  Document      Page 18 of 19



        Because Account No. 3251 had $1,600 in non-payroll funds and $1,156.27 in

payroll funds in place when the $2,000 transfer occurred, those funds will be used first to

pay the $2,735.96 in expenditures, as follows:

        Expenditure balance: $2,735.96
                             - 600.00 (non-payroll funds)
                             - 225.95 (payroll funds)
                             - 930.32 (remaining payroll funds)
                             - 979.69 (of $1,000 transfer from #7179, non-payroll)
                                  0.00


        Thanks to the transfer back into Account No. 3251 of traceable payroll funds,

there are now exemptible wages remaining in the account on petition day:

 Date       Amount        Source Expenditures Account          Remaining       Remaining
                                              Balance          Non-Payroll     Payroll
 3/17/20    $ 100.00      Other                                                $ 324.66
 3/17/20    $ 500.00      Other $ 580.55      $ 825.95         $ 600.00        $ 225.95
 3/18/20    $ 930.32      Payroll             $1,756.27        $ 600.00        $1,156.27
 3/18/20    $ 1,000.00    Other                                $1,600.00       $1,156.27
 3/18/20    $ 2,000.00    Other                                $2,645.92       $2,110.35
                                  $2,735.96   $2,020.31        $1,066.23       $ 954.08

        In sum, of the $2,020.31 balance in Account No. 3251 on the date the bankruptcy

petition was filed, the Court concludes that $954.08 are reasonably traceable to wages.

Seventy-five percent of that amount equals $715.56, which will be exempt, and the

remaining twenty-five percent, or $238.52, is non-exempt. The balance of $1,066.23 in

other funds in the account on petition day have not been shown to be traceable to wages

and are therefore also non-exempt.




MEMORANDUM OF DECISION ̶ 18
Case 20-40242-JMM      Doc 76     Filed 03/31/21 Entered 03/31/21 11:38:27     Desc Main
                                Document      Page 19 of 19



                                       Conclusion

       After the somewhat arduous tracing calculations performed by the Court, it

concludes the following amounts in the various accounts are exempt, and the remaining

balances are not exempt.

 Account No.    Amount on Petition Day       Exempt Amount           Non-Exempt Amt.
 3251           $ 2,020.31                   $ 715.56                $ 1,304.75
 7179           $ 1,263.40                   $ 564.39                $ 699.01
 5924           $ 730.66                     $     0.00              $ 730.66
 8888           $ 1,008.59                   $     0.00              $ 1,008.59
 Total          $ 5,022.96                   $ 1,279.95              $ 3,743.01

       Trustee’s objection to Debtor’s claim of exemption of funds in certain bank

accounts as wages will be sustained in part and overruled in part.

       A separate order will be entered.



                                   DATED: March 31, 2021



                                   ________________________
                                   JOSEPH M. MEIER
                                   CHIEF U. S. BANKRUPTCY JUDGE




MEMORANDUM OF DECISION ̶ 19
